              Case 2:20-mc-00065-RSL Document 3-3 Filed 08/04/20 Page 1 of 2



 1
     THE HONORABLE JUDGE BARBARA ROTHSTEIN
 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7
     STEVE LEWIS,                                        )
 8                                                       )    NO. 2:20-cv-539
 9                      Plaintiff,                       )
                                                              PROPOSED ORDER FOR WRIT
10         vs.                                           )    OF EXECUTION
11   PETRI-LAURELHURST FMLY LTD, and                     )
     MARLENE SPENCER
12                                                       )

                        Defendants.                      )
13

14

15
     THE STATE OF WASHINGTON TO THE SHERIFF OF KING COUNTY:
16

17   YOU ARE DIRECTED to satisfy the judgment entered herein out of the nonexempt personal
     property of Defendant-Judgment Debtors Petri-Laurelhurst FMLY LTD and Marlene Spencer in
18   the above-entitled action.

19   The judgment was entered in the United States District Court for the Western District of
     Washington at Seattle in favor of Plaintiff Steve Lewis against Defendants Petri-Laurelhurst
20   FMLY LTD and Marlene Spencer on July 2, 2020 as follows.

21   Interest at 0.17% per year. 28 U.S.C. §1961.

22   Costs and attorneys’ fees in amount of $12,107.50

23   With interest until paid of $0.05 per day. 28 U.S.C. §1961(4)(b).
     Increased cost of the filing fee for this enforcement of $47. R.C.W. 6.27.060.
      Proposed Order for                            WASHINGTON CIVIL & DISABILITY ADVOCATE
      Writ of Execution                                   4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
                                                                 (206) 428-3558
      Page 1 of 2
             Case 2:20-mc-00065-RSL Document 3-3 Filed 08/04/20 Page 2 of 2



 1

 2   Total amount currently owed $12,155.68

 3
     WITNESS the Honorable Barbara Rothstein, Judge of the United States District Court for the
 4   Western District of Washington at Seattle and the seal of this Court, this ______ day of
     _____,______.
 5

 6
                                                WILLIAM M. MCCOOL
 7                                              Clerk of Court
 8

 9                                              /s/ Tomas Hernandez

10                                              Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23


      Proposed Order for                        WASHINGTON CIVIL & DISABILITY ADVOCATE
      Writ of Execution                               4115 Roosevelt Way NE, Suite B
                                                            Seattle, WA 98105
                                                             (206) 428-3558
      Page 2 of 2
